ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_02_FR.txt.                      321 	




                                             OPINION DISSIDENTE
                                            DE M. LE JUGE ABRAHAM



                        Accord avec le dispositif de l’arrêt en ce qu’il rejette l’exception d’incom­
                     pétence soulevée par le Japon — Désaccord avec le raisonnement suivi par la
                     Cour pour conclure au rejet de l’application de la seconde branche de la réserve
                     australienne — Accord avec l’affirmation selon laquelle l’article VIII de la
                     convention ne doit donner lieu ni à interprétation restrictive ni à interprétation
                     extensive — Rejet à bon droit de la définition de « recherches scientifiques »
                     donnée par l’expert appelé par l’Australie — Désaccord avec le critère d’examen
                     objectif retenu par la Cour, la notion « en vue de » renvoyant nécessairement à
                     l’examen des fins recherchées — Application erronée d’une présomption
                     défavorable sous‑jacente à l’encontre du Japon — En l’espèce, absence de
                     disproportion manifeste entre les objectifs annoncés dans le cadre de JARPA II
                     et les moyens mis en œuvre — Absence également d’excès manifeste dans la
                     fixation de la taille des échantillons — Désaccord avec le point 2 du dispositif
                     en ce qu’il conclut que les permis spéciaux délivrés par le Japon dans le cadre
                     de JARPA II n’entrent pas dans les prévisions du paragraphe 1 de l’article VIII
                     de la convention — Désaccord en conséquence avec les points 3, 4, 5 et 7 du
                     dispositif.

                        1. J’ai voté en faveur du point 1 du dispositif, par lequel la Cour décide
                     qu’elle a compétence pour connaître de la requête présentée par l’Austra-
                     lie contre le Japon. Mais j’ai voté contre les points 2 à 5, par lesquels la
                     Cour déclare que le Japon a méconnu plusieurs obligations substantielles
                     découlant de la convention pour la réglementation de la chasse à la
                     baleine de 1946 (ci‑après la « convention »), en conséquence du fait que,
                     selon l’arrêt, le programme de chasse dit « JARPA II », mis en œuvre par
                     le Japon dans l’Antarctique à partir de 2005, n’était pas réellement, mal-
                     gré les affirmations du défendeur, conduit « en vue de recherches scienti-
                     fiques » au sens de l’article VIII de la convention. En conséquence, je n’ai
                     pas pu approuver non plus les mesures que le point 7 du dispositif
                     ordonne au Japon d’adopter pour remédier aux violations constatées.


                        2. Bien que je partage la conclusion de l’arrêt en ce qui concerne la
                     question de compétence, je ne suis pas convaincu par le raisonnement suivi
                     pour y parvenir. Sur ce point, je pourrais certainement qualifier ma diver-
                     gence de mineure. J’en expliquerai cependant les raisons ci-après (I). Sur
                     le fond, en revanche, je suis au regret de constater que je suis profondément
                     en désaccord avec la démarche générale adoptée par la Cour, et les arti-
                     culations essentielles de son raisonnement : je crois qu’elle a fait fausse
                     route. Je dirai pourquoi (II).

                     99




8 CIJ1062.indb 326                                                                                        18/05/15 09:29

                     322 	chasse à la baleine dans l’antarctique (op. diss. abraham)

                                                  I. La compétence

                        3. L’Australie a saisi la Cour sur la base des déclarations d’acceptation
                     de la juridiction obligatoire de celle‑ci faites par l’Australie et le Japon,
                     respectivement le 22 mars 2002 et le 9 juillet 2007. Le Japon a contesté la
                     compétence de la Cour en invoquant l’une des réserves que l’Australie a
                     formulées dans la déclaration d’acceptation, celle figurant au b) de ladite
                     déclaration.
                        4. Il n’y a eu aucune discussion entre les Parties — et il n’aurait pu
                     sérieusement y en avoir — quant à la règle bien établie selon laquelle le
                     défendeur à l’instance peut invoquer une réserve faite par le demandeur
                     dans l’instrument par lequel celui‑ci a accepté la compétence de la Cour,
                     en opposant cette réserve à son auteur lui‑même en vue d’obtenir de la
                     Cour qu’elle décline sa compétence.
                        5. C’est sur la portée, donc sur l’interprétation, de la réserve austra-
                     lienne que le débat a eu lieu. La Cour a estimé que cette réserve n’était
                     pas applicable en l’espèce. Je suis de cet avis. Mais elle l’a fait sur la base
                     d’une interprétation de ladite réserve que j’estime très discutable.

                        6. A vrai dire, la réserve en question n’est pas un modèle de clarté. Elle
                     comprend deux branches, reliées entre elles par la conjonction « ou »
                     (« or »). La première est relativement claire, elle vise à exclure de la compé-
                     tence de la Cour « any dispute concerning or relating to the delimitation of
                     maritime zones, including the territorial sea, the exclusive economic zone
                     and the continental shelf » — ce que je traduirais en français (seul le texte
                     anglais est authentique) par : « tout différend concernant, ou se rapportant
                     à, la délimitation de zones maritimes, y compris la mer territoriale, la zone
                     économique exclusive et le plateau continental ». Les Parties en sont conve-
                     nues : le différend soumis à la Cour ne concernait pas, et ne se rapportait
                     pas non plus à, la délimitation de zones maritimes — ce qui signifie que
                     l’objet même du différend n’était pas constitué par une telle délimitation, à
                     laquelle il n’était pas demandé à la Cour de procéder. Cela est évident.
                        7. La seconde branche de la réserve est beaucoup moins claire, et c’est
                     elle que le Japon invoquait.
                        Elle exclut de la compétence de la Cour tout différend maritime « ari-
                     sing out of, concerning, or relating to the exploitation of any disputed
                     area of or adjacent to any such maritime zone pending its delimitation »,
                     ce qui pourrait donner en français : « [différend] découlant de, concernant,
                     ou se rapportant à l’exploitation de tout espace disputé relevant d’une
                     telle zone maritime ou adjacente à une telle zone dans l’attente de la déli-
                     mitation de celle‑ci ».
                        8. Le Japon a cherché à convaincre la Cour de faire une application
                     strictement littérale de cette seconde branche de la réserve.
                        Le différend qui oppose les Parties, a‑t‑il soutenu, découle de la mise en
                     œuvre d’un programme de chasse à la baleine, donc de l’« exploitation »
                     d’un espace maritime donné — celui où se déroulent les activités autori-
                     sées par JARPA II. Le mot « exploitation » serait d’ailleurs encore plus

                     100




8 CIJ1062.indb 328                                                                                     18/05/15 09:29

                     323 	chasse à la baleine dans l’antarctique (op. diss. abraham)

                     approprié, a fait remarquer le défendeur, dans l’optique qui est celle de
                     l’Australie — puisque selon la demanderesse il s’agit d’activités poursui-
                     vant des fins commerciales — que dans celle du Japon — pour lequel il
                     s’agit bien d’un programme de recherche scientifique.
                        Par ailleurs, une partie au moins des espaces maritimes dans lesquels se
                     déroule le programme JARPA II est revendiquée par l’Australie au titre
                     de sa zone économique exclusive générée par la portion du territoire
                     antarctique qu’elle revendique également. Cette revendication est tou-
                     jours pendante, et aucune délimitation n’a été opérée — ni ne peut l’être,
                     en raison du traité sur l’Antarctique de 1959 qui gèle pendant une durée
                     indéterminée toutes les revendications territoriales sur l’Antarctique. La
                     teneur exacte des revendications maritimes de l’Australie n’a pas été éta-
                     blie par les débats, mais l’Australie n’a aucunement contesté l’existence de
                     ces revendications, ni le fait qu’elles englobaient des espaces maritimes
                     coïncidant, au moins partiellement, avec les zones où se déploient les acti-
                     vités de chasse dans le cadre de JARPA II.
                        En somme, le Japon a soutenu que le différend soumis à la Cour décou-
                     lait de l’exploitation d’espaces maritimes faisant l’objet d’une contesta-
                     tion quant à leur appartenance à la zone économique exclusive de
                     l’Australie, laquelle n’est pas encore délimitée à cet endroit, et que par
                     conséquent la réserve australienne, prise à la lettre, était applicable.
                        9. Pour écarter cette application littérale, ce en quoi à mon avis elle a
                     eu raison, la Cour a retenu deux motifs, l’un présenté comme essentiel,
                     l’autre apparaissant comme surabondant.
                        A titre principal, l’arrêt relève qu’il n’existe pas de revendications
                     concurrentes de l’Australie et du Japon sur les espaces maritimes concer-
                     nés par le programme JARPA II. Or, selon la Cour, « [l’]existence d’un
                     différend relatif à la délimitation maritime entre les Etats en cause [les Par-
                     ties à l’affaire] est requise aux termes de la première comme de la seconde
                     partie de la réserve » (paragraphe 37 de l’arrêt). En d’autres termes, une
                     condition nécessaire de l’application de la seconde branche de la réserve,
                     invoquée par le Japon, est que les Parties à l’instance revendiquent
                     concurremment les espaces maritimes dans lesquels a lieu l’« exploita-
                     ­
                     tion » qui est à l’origine du différend — et cette condition fait défaut en
                     l’espèce.
                        A titre surabondant, l’arrêt relève aussi que « [l]a nature et l’étendue des
                     zones maritimes [en cause] ne sont … pas pertinentes aux fins du présent
                     différend » (par. 40), ce qui signifie que la Cour n’aura nullement besoin,
                     pour trancher l’affaire, de se prononcer sur le point de savoir quel Etat
                     — si tant est qu’il y en ait un — détient des droits souverains sur les zones
                     maritimes en question.
                        10. Je pense que la Cour aurait été mieux avisée de retenir seulement le
                     second de ces motifs, nécessaire et suffisant en l’espèce pour justifier sa
                     compétence.
                        11. Le premier motif retenu, et qui se présente clairement comme le
                     principal, repose à mon avis sur une interprétation très discutable, et inu-
                     tilement restrictive, de la réserve australienne.

                     101




8 CIJ1062.indb 330                                                                                     18/05/15 09:29

                     324 	chasse à la baleine dans l’antarctique (op. diss. abraham)

                        Celle‑ci, comme on l’a vu, comporte deux branches distinctes quoique
                     liées entre elles dans une certaine mesure.
                        12. La première, celle qui vise les différends relatifs à la délimitation de
                     zones maritimes, suppose certainement, pour être applicable, l’existence
                     de revendications concurrentes entre les parties en cause sur les mêmes
                     espaces ; il s’agit de dénier à la Cour la compétence pour connaître d’un
                     différend de délimitation maritime opposant l’Australie à un autre Etat.
                        13. En revanche, rien dans la formulation de la seconde branche, ni
                     dans la logique qui lui est sous‑jacente, ne conduit à la conclusion qu’elle
                     ne peut trouver à s’appliquer que s’il existe des revendications concur-
                     rentes sur les mêmes espaces maritimes de la part des deux Etats parties à
                     l’instance.
                        On peut raisonnablement comprendre cette seconde branche comme
                     ayant pour objet d’exclure de la compétence de la Cour (aussi) les diffé-
                     rends qui, sans être directement relatifs à la délimitation maritime, appel-
                     leraient de la part de la Cour une prise de position — de manière
                     incidente — sur la consistance et l’étendue des zones maritimes relevant
                     de l’Australie, parce qu’ils auraient pour objet l’exploitation d’un espace
                     maritime dont l’appartenance à une telle zone donnerait lieu à une contes-
                     tation toujours pendante. En somme, l’Australie ne souhaite pas que la
                     Cour se prononce, ni directement (première branche de la réserve) ni indi-
                     rectement (seconde branche), sur les limites de ses zones maritimes.
                        Mais à la différence de la première branche, il n’y a aucune raison — ni
                     textuelle ni logique — pour que la seconde branche de la réserve ne puisse
                     s’appliquer que si les deux Parties à l’affaire revendiquent concurremment
                     les espaces maritimes concernés. En effet, on peut tout à fait concevoir
                     une situation dans laquelle le règlement d’un différend opposant l’Austra-
                     lie à un autre Etat, relatif à l’exploitation d’une zone maritime revendi-
                     quée par l’Australie, conduirait la Cour à se prononcer incidemment sur
                     le bien‑fondé des revendications maritimes australiennes alors même que
                     l’autre partie ne revendiquerait pas les espaces maritimes en cause. En
                     pareil cas, la seconde branche de la réserve serait à mon avis applicable.
                        14. Je suis donc d’avis que, s’il est vrai que les deux branches de la
                     réserve, laquelle constitue un tout, doivent se comprendre en lien l’une
                     avec l’autre — raison pour laquelle la Cour a écarté à juste titre l’interpré-
                     tation strictement littérale proposée par le Japon —, l’arrêt pousse trop
                     loin cette unité en estimant que la seconde ne trouve à s’appliquer, tout
                     comme la première, qu’en cas de revendications maritimes concurrentes.
                        Il s’agit là d’une interprétation restrictive d’autant plus regrettable que
                     la Cour aurait pu l’éviter en se fondant seulement sur le second motif
                     qu’elle mentionne, qui est indiscutable et suffisant en l’espèce, et en lais-
                     sant ouverte toute autre question — si tant est qu’elle ait voulu demeurer
                     prudente.

                                                             *
                                                         *       *


                     102




8 CIJ1062.indb 332                                                                                     18/05/15 09:29

                     325 	chasse à la baleine dans l’antarctique (op. diss. abraham)

                                                       II. Le fond

                         15. Sur le fond, mon désaccord avec l’arrêt est beaucoup plus fonda-
                      mental.
                         16. L’affaire se présentait à la Cour dans des termes relativement simples.
                         La Cour avait à répondre à une question principale, qui commandait
                      presque entièrement la solution de l’affaire : les permis spéciaux de chasse
                      à la baleine délivrés par le Japon à partir de 2005 dans le cadre du pro-
                      gramme JARPA II l’ont‑ils été « en vue de recherches scientifiques » au
                     sens de l’article VIII de la convention de 1946 ?
                         Une réponse affirmative, celle qu’à mon avis la Cour aurait dû donner,
                     eût entraîné nécessairement le rejet de la quasi‑totalité des prétentions de
                     l’Australie.
                         La réponse négative que la Cour a cru pouvoir retenir ne pouvait
                     au contraire que la conduire à faire droit à l’essentiel des demandes
                     ­australiennes.
                         17. C’est donc l’application en l’espèce des mots « en vue de recherches
                      scientifiques » qui se trouvait au cœur de la présente affaire, et c’est sur ce
                      point que je me sépare principalement de la majorité de mes collègues.
                         18. Pourtant, ce n’est pas l’article VIII de la convention qui énonce les
                      règles que le Japon était accusé par l’Australie d’avoir enfreintes. En
                      lui‑même, l’article VIII ne crée aucune obligation à la charge des Etats par-
                      ties (sauf les obligations procédurales d’informer la commission et l’orga-
                      nisme désigné par elle des permis délivrés et des résultats des recherches
                      scientifiques conduites en vertu de ces permis). L’article VIII a pour objet
                      non d’imposer des obligations supplémentaires aux Etats mais de les exemp-
                      ter, pour les activités de chasse qu’ils autorisent et qui relèvent de ses prévi-
                      sions, des obligations découlant des autres dispositions de la convention (y
                      compris son règlement annexé). Les obligations substantielles dont l’Austra-
                      lie alléguait la violation par le Japon se trouvent au paragraphe 10 e) du
                      règlement annexé à la convention (qui établit un moratoire sur la chasse « à
                      des fins commerciales »), au paragraphe 10 d) du même règlement (qui éta-
                      blit un moratoire sur l’utilisation des usines flottantes) et au paragraphe 7 b)
                      (qui interdit la chasse commerciale dans le sanctuaire de l’océan Austral).
                         19. La raison pour laquelle le paragraphe 1 de l’article VIII joue un
                      rôle si déterminant en l’espèce est que, si les permis de chasse délivrés par
                      le Japon dans le cadre de JARPA II ne poursuivent pas des fins de
                      recherche scientifique, à l’encontre de ce que le Japon n’a cessé d’affirmer,
                      alors il est inéluctable d’en déduire que les activités autorisées violent les
                      trois dispositions (prohibitives) susmentionnées. En effet, d’une part, il est
                      constant que la chasse autorisée dans le cadre de JARPA II se fait, entre
                      autres, au moyen d’une usine flottante, de telle sorte qu’elle viole — si elle
                      n’est pas couverte par l’exemption générale de l’article VIII — la prohibi-
                      tion résultant du paragraphe 10 d) du règlement pour une espèce particu-
                      lière de baleines capturées par les chasseurs japonais. Et d’autre part, ni
                      l’Australie ni le Japon n’ont prétendu que les activités de chasse autori-
                      sées dans le cadre de JARPA II pourraient poursuivre une finalité qui ne

                     103




8 CIJ1062.indb 334                                                                                        18/05/15 09:29

                     326 	chasse à la baleine dans l’antarctique (op. diss. abraham)

                     soit ni de nature scientifique ni de nature commerciale, de telle sorte que,
                     si ces activités ne sont pas conduites réellement « en vue de recherches
                     scientifiques » — ce qui était la thèse de l’Australie —, elles constituent
                     une violation tant du paragraphe 10 e) que du paragraphe 7 b).
                        20. La Cour accepte ce postulat — que le Japon lui‑même n’a pas
                     contesté — au paragraphe 229, et elle affirme, aux paragraphes 231, 232
                     et 233 de l’arrêt, que « toutes les activités de chasse à la baleine qui
                     n’entrent pas dans les prévisions de l’article VIII de la convention (hormis
                     la chasse aborigène de subsistance) tombent sous le coup » des para-
                     graphes 10 e), 10 d) et 7 b) du règlement annexé. Je suis d’accord avec
                     une telle affirmation, sinon sous la forme générale que lui donne l’arrêt
                     sur la base d’une interprétation quelque peu hasardeuse de la convention,
                     du moins dans les circonstances de la présente espèce et donc, certaine-
                     ment, pour les besoins de la résolution du différend soumis à la Cour.
                        21. Mon opinion est que l’Australie n’a pas démontré que le Japon ne
                     poursuit pas réellement, avec le programme JARPA II, les fins scienti-
                     fiques qu’il prétend poursuivre (dans l’optique de l’Australie, on pourrait
                     même dire : « qu’il fait semblant de poursuivre »).
                        22. Je préciserai d’abord les points sur lesquels je ne suis pas en désac-
                     cord avec la démarche adoptée par l’arrêt, avant d’en venir à l’exposé de
                     ma divergence essentielle.
                        23. En premier lieu, ma position n’est pas fondée sur l’existence d’un
                     prétendu « pouvoir discrétionnaire » que posséderait l’Etat qui délivre des
                     permis spéciaux pour apprécier si les activités autorisées sont bien « en
                     vue de recherches scientifiques ». Bien sûr, le texte même du paragraphe 1
                     de l’article VIII fait apparaître des éléments de discrétion au bénéfice de
                     l’Etat en cause : il n’est jamais tenu de délivrer un permis, et peut libre-
                     ment rejeter (en tout cas du point de vue du droit international) toute
                     demande présentée par une personne ou un organisme, quel que soit l’in-
                     térêt des recherches envisagées ; s’il délivre un permis, il peut l’assortir de
                     conditions restrictives qu’il détermine lui‑même librement ; il peut annuler
                     « à tout moment » un permis accordé et jouit à cet égard d’un pouvoir
                     discrétionnaire — toujours du point de vue du droit international, car le
                     droit interne peut le contraindre dans une certaine mesure.
                        En revanche, quand il s’agit de caractériser un programme de chasse
                     comme étant « en vue de recherches scientifiques » au sens de l’article VIII,
                     condition essentielle à laquelle cette disposition subordonne la délivrance
                     des permis spéciaux, on ne saurait parler d’un pouvoir discrétionnaire
                     de l’Etat. Certes, au moment où il statue sur une demande de délivrance
                     d’un permis spécial, l’Etat doit nécessairement porter une appréciation
                     sur l’intérêt scientifique du projet pour la mise en œuvre duquel le per-
                     mis est demandé. Mais cette appréciation n’est pas souveraine : elle se
                     fait sous le contrôle non seulement des organes institués par la conven-
                     tion, mais aussi, si un différend sur ce point est porté devant un organe
                     judiciaire ayant compétence pour en connaître, sous le contrôle du juge.
                        A cet égard, je n’ai rien à objecter à ce qu’écrit la Cour aux para-
                     graphes 59 à 61 du présent arrêt.

                     104




8 CIJ1062.indb 336                                                                                     18/05/15 09:29

                     327 	chasse à la baleine dans l’antarctique (op. diss. abraham)

                         24. Mon désaccord ne porte pas non plus sur la manière, prudente,
                      dont la Cour a abordé la notion de « recherches scientifiques » au sens de
                     l’article VIII.
                         Elle a eu raison, selon moi, d’éviter de donner une définition générale et
                     abstraite de cette notion. Plus particulièrement, c’est à juste titre qu’elle a
                     refusé de retenir les quatre critères proposés par l’Australie sur la base du
                     rapport d’un des experts que la demanderesse a sollicités, le professeur
                     Mangel : pour être scientifique, une recherche devrait se fixer des objectifs
                     précis reposant notamment sur la base d’hypothèses vérifiables ; elle ne
                     devrait, dans le contexte de la convention, recourir à des méthodes létales
                     que si les objectifs ne peuvent pas être atteints par d’autres moyens ; sa
                     conduite devrait être soumise à un examen périodique par les pairs, et au
                     besoin elle devrait être ajustée en conséquence de cet examen ; elle devrait
                     s’efforcer d’éviter toute répercussion négative sur les populations étudiées.
                         Comme le dit très justement le paragraphe 86 de l’arrêt, « ces critères
                     semblent, pour l’essentiel, refléter ce [qu’un expert] a indiqué attendre
                     d’un programme de recherche scientifique bien conçu, plutôt que
                     ­constituer un moyen d’interpréter la notion de « recherches scientifiques »
                     telle qu’utilisée dans la convention ».
                         25. En outre, j’approuve pour l’essentiel la manière dont la Cour a
                     analysé l’objet et le but de la convention, à la lumière desquels l’ar-
                      ticle VIII doit être interprété, et la conclusion qu’elle en a tirée, à savoir
                      qu’« il n’est justifié d’interpréter l’article VIII ni dans un sens restrictif, ni
                      dans un sens extensif », puisque la convention vise à la fois à assurer la
                      conservation des stocks de baleines et à permettre le développement
                      durable de l’industrie baleinière (par. 56 à 58).
                         26. Enfin, j’approuve l’arrêt lorsqu’il rappelle qu’« un Etat poursuit
                      souvent plusieurs buts lorsqu’il met en œuvre une politique particulière »
                      et que, « par conséquent, … le fait qu’il puisse exister chez tel ou tel
                      [représentant du gouvernement concerné] des motivations autres que la
                      recherche scientifique n’interdit pas de conclure à la finalité scientifique
                      d’un programme au sens de l’article VIII » (par. 97). En d’autres termes,
                      il est possible que le Japon, en élaborant le programme JARPA II, ait
                      été aussi sensible aux retombées favorables que la mise en œuvre
                      de ce programme pouvait comporter du point de vue de l’activité indus-
                      trielle et commerciale : cela ne suffit pas à le disqualifier au regard de
                      l’article VIII en tant que programme de recherche scientifique. En
                      ­
                      revanche, si l’ampleur du programme était manifestement exagérée, cela
                      tendrait à démontrer que — pour partie au moins — il ne poursuit pas
                      des objectifs exclusivement scientifiques et — dans cette mesure en tout
                      cas — n’est pas couvert par l’article VIII (je reviendrai plus loin sur ce
                      dernier point).
                         27. J’en viens maintenant à l’exposé des raisons pour lesquelles je ne
                      peux pas adhérer à des éléments essentiels du raisonnement suivi par la
                      Cour et, en conséquence, à sa conclusion finale.
                         28. Tout d’abord, je suis d’avis que, dans une affaire comme celle‑ci, le
                      défendeur devrait bénéficier d’une assez forte présomption en sa faveur.

                     105




8 CIJ1062.indb 338                                                                                         18/05/15 09:29

                     328 	chasse à la baleine dans l’antarctique (op. diss. abraham)

                        Je ne suis pas, en règle générale, partisan de règles trop rigides en
                     matière de charge de la preuve, et je n’ai jamais considéré que le deman-
                     deur devait, par principe, supporter exclusivement le fardeau de la preuve.
                     Mais, dans certaines affaires, la Cour est fondée à se montrer particulière-
                     ment exigeante à l’égard de la partie qui avance certaines allégations. Tel
                     est le cas, notamment, lorsque l’une des parties allègue que l’autre agit de
                     mauvaise foi, puisqu’il est communément admis que la bonne foi est pré-
                     sumée. Or, dans la présente affaire, il est clair que le procès fait par l’Aus-
                     tralie au Japon repose fondamentalement sur l’idée que, en élaborant et
                     en mettant en œuvre le programme JARPA II, le Japon a agi de mauvaise
                     foi, puisqu’il a dissimulé la poursuite d’intérêts commerciaux derrière les
                     apparences d’un programme de recherches scientifiques.
                        Certes, l’arrêt s’abstient de se prononcer sur la question de la bonne foi,
                     et même il affirme ne pas avoir à l’examiner, comme tous « les autres
                     arguments invoqués par l’Australie » à titre subsidiaire (par. 243).
                        Mais si la notion de mauvaise foi est expressément présente dans les
                     arguments présentés par l’Australie à titre subsidiaire, elle est aussi pré-
                     sente, implicitement mais nécessairement, dans l’argumentation qu’elle a
                     développée à titre principal.
                        Je ne vois pas comment l’on peut conclure qu’un programme de chasse
                     à la baleine qui se présente comme de nature scientifique, se propose des
                     objectifs et met en œuvre des méthodes scientifiques, a été dûment com-
                     muniqué comme tel au comité scientifique institué par la commission
                     baleinière internationale, et dont les résultats ont donné lieu à certaines
                     publications, n’est pas mis en œuvre « en vue de recherches scientifiques »,
                     ce qui est la thèse de l’Australie avalisée par la Cour, sans mettre au
                     moins en doute — fût‑ce implicitement — la bonne foi du défendeur.
                     Lorsque la Cour prétend qu’elle n’a pas à se prononcer sur l’allégation de
                     mauvaise foi avancée par l’Australie contre le Japon, et qu’en effet elle
                     s’abstient de le faire explicitement, il me semble donc que cela relève
                     davantage de la présentation formelle que de la réalité.
                        29. La présomption de bonne foi n’étant pas irréfragable, l’observation
                     qui précède ne suffit certes pas à démontrer que la conclusion de la Cour, à
                     savoir que les permis spéciaux délivrés par le Japon dans le cadre de
                     JARPA II ne l’ont pas été « en vue de recherches scientifiques », est erronée.
                        Mais pour fonder sérieusement une telle conclusion, il aurait fallu,
                     selon moi, disposer d’éléments particulièrement solides, que les débats
                     n’ont pas fait apparaître, et c’est au contraire sur la base de faibles argu-
                     ments, et parfois de simples doutes, suppositions ou approximations, que
                     la Cour a cru pouvoir accueillir les prétentions de l’Australie.
                        30. Il est vrai que la conclusion finale de la Cour a été favorisée par
                     deux aspects de sa démarche qui me semblent très critiquables.
                        31. En premier lieu, loin de faire peser la charge de la preuve sur l’Aus-
                     tralie, la Cour se montre en permanence particulièrement exigeante à
                     l’égard du Japon, comme si c’était le défendeur qui devait prouver son
                     bon droit. De bout en bout, la lecture de l’arrêt donne le sentiment que
                     c’est du Japon qu’on attend explications, démonstrations, justifications.

                     106




8 CIJ1062.indb 340                                                                                     18/05/15 09:29

                     329 	chasse à la baleine dans l’antarctique (op. diss. abraham)

                       C’est ainsi, par exemple, que sur la question essentielle de la taille des
                     échantillons l’arrêt indique que la tâche de la Cour est
                           « de rechercher si le Japon a su démontrer, au regard des objectifs
                           annoncés de JARPA II, l’existence d’éléments pouvant raisonnable-
                           ment expliquer les tailles d’échantillon annuelles pour chacun des
                           paramètres étudiés et ayant conduit à fixer à 850 spécimens (plus ou
                           moins 10 %) la taille globale de l’échantillon de petits rorquals »
                           (par. 185 ; les italiques sont de moi),
                      avant de conclure plus loin (par. 198) que les éléments de preuve — il
                      s’agit bien entendu de ceux avancés par le Japon — « n’offrent guère d’ex-
                     plications ni de justifications quant aux décisions ayant présidé au choix
                     de l’objectif de capture global », ce qui constitue « une raison supplémen-
                     taire de douter que la conception de JARPA II soit raisonnable au regard
                     de ses objectifs annoncés ». En d’autres termes, c’est du Japon qu’on
                     attend la démonstration que la taille des échantillons (le nombre de
                     baleines dont la capture est autorisée) est proportionnée à la poursuite
                     des objectifs annoncés et le doute à cet égard est retenu contre lui.
                         32. En second lieu, et plus fondamentalement encore, la Cour a
                     adopté une méthodologie dont je dirais, pour le moins, qu’elle n’est pas
                     convaincante.
                         Lorsqu’elle expose la méthode qu’elle entend suivre afin de qualifier un
                     programme comme étant — ou non — « en vue de recherches scienti-
                     fiques » au sens du paragraphe 1 de l’article VIII, la Cour indique que la
                     question principale en l’espèce se rapporte à la locution « en vue de ». Il ne
                     suffit pas qu’un programme comporte des éléments de recherche scienti-
                     fique ; il faut encore qu’il soit conçu et mis en œuvre « en vue d’ » une telle
                     recherche. Jusque‑là, je parviens à suivre et je n’ai rien à objecter. Mais
                     ensuite, l’arrêt donne à cette locution (« en vue de ») un sens et une portée
                     qui me paraissent s’éloigner du sens ordinaire des termes.
                         « En vue de », selon moi, renvoie à l’intention, aux fins recherchées, aux
                     buts réellement poursuivis (qui peuvent être différents de ceux qui ont été
                     proclamés). Pas selon l’arrêt. La Cour insiste au contraire sur le fait que
                     son critère est « objectif » (par. 67), autrement dit qu’il ne s’agit pas
                     pour elle de déceler les intentions réelles du Japon, de chercher la réalité
                     des fins poursuivies derrière les apparences. Et elle précise — au
                     ­paragraphe 88, qui est un chaînon essentiel du raisonnement — qu’un
                     programme ne peut être regardé comme mené « en vue de » recherches
                     scientifiques que « si les éléments de sa conception et de sa mise en œuvre
                     sont raisonnables au regard des objectifs scientifiques annoncés » ; elle
                     ajoute que pour apprécier cette adéquation il faut tenir compte de plu-
                     sieurs éléments, parmi lesquels l’ampleur du recours à des méthodes
                     létales, les méthodes appliquées pour déterminer la taille des échantillons,
                     la comparaison entre les tailles d’échantillon à prélever et les prises effec-
                     tives, le calendrier et les résultats scientifiques obtenus, ainsi que le degré
                     de coordination avec des projets de recherches connexes.
                         33. A ce stade, j’ai vraiment du mal à suivre.

                     107




8 CIJ1062.indb 342                                                                                     18/05/15 09:29

                     330 	chasse à la baleine dans l’antarctique (op. diss. abraham)

                        La plus ou moins grande adéquation des moyens mis en œuvre aux fins
                     poursuivies permet certainement d’évaluer la qualité d’un programme de
                     recherches scientifiques. A cet égard, tous les éléments mentionnés au
                     paragraphe 88 sont sans nul doute pertinents. Mais je ne vois pas com-
                     ment l’on pourrait conclure, de ce qu’un programme serait critiquable en
                     ce qui concerne l’adéquation des moyens qu’il prévoit au regard des
                     objectifs qu’il annonce, que ce programme ne serait pas conduit « en vue
                     de » recherches scientifiques — surtout si l’on prend soin de préciser qu’on
                     ne recherche pas les intentions subjectives de l’Etat en cause et qu’on s’en
                     tient à une approche strictement « objective ». Même si la Cour affirme
                     limiter son examen à ce qui est « raisonnable », elle s’engage, à ce stade de
                     son raisonnement, dans une direction qui la conduit à s’éloigner de son
                     rôle et à évaluer la valeur scientifique de JARPA II plutôt que de chercher
                     à en déterminer la nature — la suite de l’arrêt le confirme amplement.
                        34. A mon avis, la Cour aurait dû procéder tout autrement.

                        Le programme JARPA II se présente comme un programme de
                     recherche scientifique approuvé par le Japon. Il comporte des objectifs,
                     que l’arrêt présente aux paragraphes 109 et suivants, et dont la Cour ne
                     remet nullement en cause l’intérêt ; il implique la mise en œuvre de moyens
                     qui sont de nature scientifique, comme l’arrêt l’admet en indiquant que
                     « les activités de JARPA II impliquant le recours au prélèvement létal de
                     baleines peuvent être globalement qualifiées de « recherches scientifiques » »
                     (par. 127) ; il a été dûment communiqué pour examen au comité scienti-
                     fique avant la délivrance du premier permis à ce titre, comme la Cour le
                     reconnaît dans la partie de l’arrêt dans laquelle elle rejette la demande de
                     l’Australie tendant à faire juger que le Japon n’a pas respecté ses obliga-
                     tions au titre du paragraphe 30 du règlement (par. 238).
                        En conséquence, je suis d’avis que les permis délivrés au titre de
                     JARPA II auraient dû être présumés l’avoir été « en vue de recherches
                     scientifiques » — car on ne saurait mettre en cause la parole d’un Etat à la
                     légère et sa bonne foi doit être présumée jusqu’à preuve du contraire — et
                     que seuls des éléments très solides auraient pu justifier une conclusion
                     défavorable au défendeur.
                        35. J’estime que l’arrêt ne démontre pas l’existence de tels éléments.

                        Selon moi, deux cas seulement peuvent justifier qu’un programme offi-
                     ciellement présenté comme de « recherche scientifique » et qui en a au
                     moins toutes les apparences soit considéré comme n’entrant pas dans les
                     prévisions de l’article VIII : le premier cas est celui où il apparaît qu’il
                     n’existe manifestement aucune relation raisonnable entre les objectifs
                     annoncés et les moyens mis en œuvre, de telle sorte que ces moyens sont
                     manifestement inaptes à atteindre les objectifs, ce dont on peut déduire
                     que ceux‑ci ne sont pas réellement recherchés ; le second est celui dans
                     lequel la taille des échantillons fixée par le programme est manifeste-
                     ment excessive au regard des nécessités de la recherche compte tenu des
                     objectifs annoncés, ce dont on peut déduire que pour partie au moins le

                     108




8 CIJ1062.indb 344                                                                                    18/05/15 09:29

                     331 	chasse à la baleine dans l’antarctique (op. diss. abraham)

                     nombre de baleines dont la capture est autorisée a été fixé sur la base de
                     motifs, ou pour la poursuite d’objectifs, non scientifiques (donc vraisem-
                     blablement commerciaux).
                        36. Il n’a pas été démontré selon moi qu’on se trouve ici dans un ou
                     l’autre de ces cas.
                        La Cour — qui, il est vrai, a adopté une démarche particulièrement
                     exigeante à l’égard du défendeur, puisqu’elle paraît avoir fait peser sur lui
                     une présomption défavorable découlant de ce qu’on pourrait appeler une
                     suspicion — a retenu des motifs à mes yeux trop faibles, et s’est exprimée
                     par moments davantage comme le ferait un comité scientifique que
                     comme aurait dû le faire un organe judiciaire.
                        37. Entre les paragraphes 128 et 222, la Cour énonce plusieurs motifs
                     qui la conduisent à conclure, au paragraphe 227, que « les permis spéciaux
                     au titre desquels le Japon autorise la mise à mort, la capture et le traite-
                     ment de baleines dans le cadre de JARPA II ne sont pas délivrés « en vue
                     de recherches scientifiques » au sens du paragraphe 1 de l’article VIII de
                     la convention ».
                        Aucun de ces motifs n’est bien convaincant en lui‑même et leur addi-
                     tion, si elle finit par donner une impression de masse, ne saurait davan-
                     tage emporter la conviction.
                        38. Il est reproché au Japon (par. 141 et 144) de ne pas avoir réalisé
                     des études concernant la possibilité de recourir à des méthodes non
                     létales au lieu et place — dans une certaine mesure — des méthodes létales
                     dans le cadre de JARPA II, ou plutôt de ne pas avoir prouvé devant la
                     Cour qu’il avait réalisé de telles études. C’est possible, mais, d’une part, la
                     Cour a écarté, au paragraphe 83, la thèse de l’Australie selon laquelle,
                     dans le cadre d’un programme de recherche scientifique, il y aurait une
                     obligation pour l’Etat de donner systématiquement la préférence aux
                     méthodes non létales et de ne recourir aux méthodes létales qu’en l’ab-
                     sence de toute autre possibilité. D’autre part, on ne voit pas en quoi le fait
                     que l’Etat ait omis, au moment de l’élaboration d’un programme de
                     recherche scientifique, de procéder à une étude sur un point particulier
                     — fût‑il pertinent — ôterait à ce programme son caractère scientifique.
                     Tout au plus une telle lacune justifierait‑elle une observation du comité
                     scientifique. Mais ce n’est pas le rôle de la Cour de dire si JARPA II a été
                     conçu de la meilleure manière (c’est le rôle du comité scientifique de pro-
                     céder à une évaluation sur cette question), mais seulement de décider s’il
                     s’agit bien d’un programme poursuivant des fins scientifiques. Quant à
                     l’obligation pour les Etats parties de « tenir dûment compte des recom-
                     mandations » de la commission baleinière internationale, laquelle a invité
                     les Etats à « s’interroger sur la possibilité … d’atteindre les objectifs de
                     recherche par des méthodes non létales » (par. 83), elle ne saurait avoir
                     pour effet, sauf à obscurcir les catégories juridiques, de transformer les-
                     dites recommandations en décisions obligatoires.
                        39. L’arrêt retient aussi, à la charge du Japon, que la taille des échantil-
                     lons a été fixée à un niveau supérieur à ce qui était nécessaire pour les besoins
                     de la recherche scientifique, afin de procurer des ressources financières sup-

                     109




8 CIJ1062.indb 346                                                                                       18/05/15 09:29

                     332 	chasse à la baleine dans l’antarctique (op. diss. abraham)

                     plémentaires destinées à financer ladite recherche, alors que, selon la Cour,
                     cette manière de procéder n’entre pas dans les prévisions de l’article VIII.
                     L’argument est faible. D’une part, il repose sur une interprétation restrictive
                     très discutable de la convention ; d’autre part, et en tout état de cause, il n’est
                     pas démontré que le Japon ait procédé ainsi. L’arrêt ne s’appuie en réalité
                     que sur un document produit par le Japon dont la formulation est ambiguë,
                     mais dans lequel en tout cas on ne trouve pas la claire reconnaissance que la
                     taille des échantillons aurait été augmentée pour des raisons financières
                     (par. 143). S’il s’agit de reprocher au Japon d’avoir préféré, dans une cer-
                     taine mesure, le recours aux méthodes létales en raison de leur moindre coût
                     — notamment parce qu’elles permettent de commercialiser une partie du
                     produit de la chasse —, un tel reproche est probablement fondé en fait, mais
                     certainement pas en droit : aucune règle — et l’arrêt lui‑même n’en identifie
                     aucune — n’empêche un Etat de tenir compte d’une considération de ce
                     genre dans la conception d’un programme de recherche.
                        40. L’arrêt examine ensuite la question générale de la détermination de
                     la taille des échantillons dans le programme JARPA II.
                        Mais la Cour n’a pas été en mesure de parvenir à la conclusion que
                     cette taille a été fixée de manière manifestement exagérée au regard des
                     besoins de la recherche, une telle conclusion n’étant nullement étayée par
                     les pièces du dossier. C’est plutôt à une mise en doute du bien‑fondé des
                     choix opérés par le Japon et des méthodes retenues par lui que se livre
                     l’arrêt. Mais, même si le doute est permis, cela ne saurait suffire à démon-
                     trer l’absence de caractère scientifique des fins poursuivies par le pro-
                     gramme JARPA II, ni dans sa totalité ni même en partie.
                        41. L’arrêt s’interroge, à cet égard, sur la différence importante entre
                     les objectifs de capture retenus dans le programme JARPA, qui a précédé
                     celui qui est en cause en l’espèce, et les tailles d’échantillon retenues dans
                     JARPA II. Pour l’espèce des petits rorquals tout spécialement, la diffé-
                     rence est importante : on est passé de 400 à 850 prises annuelles. La Cour
                     exprime son scepticisme sur les explications avancées par le Japon.
                     Celui‑ci a fait valoir que JARPA II avait des objectifs plus ambitieux que
                     son prédécesseur ; mais, selon la Cour, il y a « davantage de ressemblances
                     que de différences » entre les deux programmes (par. 151). Par ailleurs,
                     une autre raison de « douter que l’augmentation de la taille de l’échantil-
                     lon de petits rorquals … soit due à des différences entre les deux pro-
                     grammes » est que le Japon a lancé JARPA II sans attendre les résultats
                     de l’évaluation finale de JARPA réalisée par le comité scientifique
                     (par. 154). On est encore ici au niveau des interrogations, des doutes, des
                     suppositions. Rien de bien solide.
                        42. La Cour se penche ensuite longuement sur les méthodes permettant
                     de déterminer la taille des échantillons nécessaire à la réalisation des
                     objectifs de recherche. Elle se livre à des calculs d’une particulière com-
                     plexité, et les présente notamment sous la forme d’un tableau et d’un
                     diagramme (aux paragraphes 165 et 182).
                        Mais aussi sophistiqués soient‑il, ces calculs ne permettent pas à la Cour
                     de parvenir clairement à la conclusion que la taille des échantillons a été

                     110




8 CIJ1062.indb 348                                                                                         18/05/15 09:29

                     333 	chasse à la baleine dans l’antarctique (op. diss. abraham)

                     fixée à un niveau manifestement excessif. Ils ne font que nourrir des doutes,
                     des incertitudes et des soupçons. Il est vrai que les explications fournies par
                     le Japon manquent de clarté et de transparence, et qu’il subsiste un certain
                     flou sur la manière dont il a procédé pour fixer la taille des échantillons.
                     L’expert cité par le Japon, le professeur norvégien Walløe, a lui‑même admis
                     devant la Cour que « les scientifiques japonais n’[avaient] pas toujours fourni
                     d’explications complètement claires et transparentes sur la manière dont la
                     taille des échantillons [avait] été calculée ou déterminée ». Mais le même
                     expert a déclaré que, selon ses propres calculs, l’ordre de grandeur de la
                     taille d’échantillon retenue pour les petits rorquals (ceux dont le nombre de
                     captures autorisées est de loin le plus important) était « correct ».
                        Quant à la Cour, la seule conclusion qu’elle soit à même de formuler au
                     terme de longs développements (au paragraphe 198) est que « les éléments
                     de preuve relatifs à la taille [des échantillons] n’offrent guère d’explica-
                     tions ni de justifications quant aux décisions ayant présidé au choix de
                     l’objectif de capture global », et que c’est une « raison supplémentaire de
                     douter que la conception de JARPA II soit raisonnable au regard de ses
                     objectifs annoncés ». Encore des doutes, provenant du constat de cer-
                     taines lacunes ou faiblesses, mais rien qui vienne étayer solidement la
                     conclusion que JARPA II ne poursuit pas réellement les fins scientifiques
                     qui lui sont assignées.
                        43. Ensuite, l’arrêt fait grand cas de la discordance entre les objectifs
                     fixés dans le programme JARPA II quant au nombre de captures et les
                     prises effectives. Ces dernières sont très inférieures aux objectifs. La Cour
                     y trouve curieusement une raison supplémentaire de dénier à JARPA II le
                     caractère d’un programme conduit « en vue de recherches scientifiques ».
                        Les raisons de cette différence sont connues, et l’arrêt les mentionne
                     (par. 206). Le Japon a renoncé à la capture des baleines à bosse à la suite
                     d’une demande du président de la commission baleinière internationale,
                     comme gage de bonne volonté. Quant aux deux autres espèces, la diffé-
                     rence entre les objectifs et les prises effectives s’explique en très grande
                     partie par le type de navires choisi, impropre à la capture des rorquals
                     communs, et par divers actes de sabotage organisés par certains groupes
                     hostiles à la chasse à la baleine qui ont empêché que les objectifs de cap-
                     ture des petits rorquals soient atteints.
                        44. On voit mal, cependant, en quoi le fait que le Japon n’ait pas réa-
                     lisé, au cours de ces dernières années, les objectifs de capture qu’il avait
                     assignés au programme JARPA II permet de conclure que ce programme
                     a perdu son caractère scientifique, et encore moins d’estimer qu’il n’a
                     jamais eu un tel caractère.
                        Le raisonnement de la Cour est, en substance, le suivant (par. 209
                     à 211). D’une part, puisque le programme JARPA II a continué malgré
                     un nombre de prises effectives très inférieures aux objectifs initiaux, cela
                     tend à démontrer que ces objectifs avaient été fixés à un niveau excessif et
                     non pas selon les exigences de nécessité et de proportionnalité, et cela
                     « accrédite encore la thèse de l’Australie selon laquelle la détermination
                     des tailles d’échantillon de petits rorquals obéissait à des considérations

                     111




8 CIJ1062.indb 350                                                                                     18/05/15 09:29

                     334 	chasse à la baleine dans l’antarctique (op. diss. abraham)

                     qui n’étaient pas scientifiques ». D’autre part, l’absence ou la rareté des
                     prises pour deux des trois espèces concernées affaiblit l’argument du
                     Japon, selon lequel l’augmentation importante des objectifs de capture
                     des baleines appartenant à la troisième espèce (les petits rorquals) dans le
                     programme JARPA II s’explique par l’introduction dans ce programme
                     d’un objectif scientifique de recherche sur la concurrence entre les espèces,
                     qui n’existait pas dans le programme précédent.
                       La Cour résume sa pensée dans la formule suivante :
                              « Le fait que le Japon continue, en dépit des différences entre les
                           tailles d’échantillon prévues et les prises effectives, de s’appuyer sur les
                           deux premiers objectifs de JARPA II pour justifier les tailles d’échantil-
                           lon … et qu’il déclare en outre que ces volumes de capture très réduits
                           peuvent néanmoins générer des résultats significatifs sur le plan scienti-
                           fique, jette un doute supplémentaire sur le fait que JARPA II soit un
                           programme en vue de recherches scientifiques. » (Par. 212.)
                     Encore le doute. Mais un doute, et même une accumulation de doutes,
                     suffit-il pour faire une preuve ? Selon moi, et au cas d’espèce en tout cas,
                     on en est très loin. Au surplus, l’affirmation selon laquelle la réalisation
                     partielle d’un programme de recherche ne prive pas celui‑ci de la capacité
                     de produire des résultats scientifiquement significatifs ne me paraît guère
                     contestable, et je n’y vois rien qui soit de nature à alimenter d’aussi graves
                     soupçons.
                        45. Il est vrai que la Cour parachève sa démonstration par trois arguments
                     ultimes, sous le titre « autres aspects », mais dont je suis obligé de dire qu’ils
                     ne sont guère plus solides que les précédents : le programme JARPA II ne
                     comporte pas de limite dans le temps — mais je ne vois pas bien d’où vient
                     l’idée qu’un programme de recherche ne peut revêtir un caractère scientifique
                     que s’il est limité dans le temps ; les résultats obtenus dans le cadre de JARPA II
                     n’ont fait l’objet jusqu’à présent que d’un petit nombre de publications dans
                     les revues scientifiques — mais cela ne suffit pas à fonder le constat que le
                     programme n’est pas conduit en vue de recherches scientifiques, tout au plus
                     ce pourrait être l’indice qu’il y a eu des faiblesses ou des défauts dans sa
                     conception ; le Japon n’a pas donné beaucoup d’exemples de coopération
                     entre l’institut chargé du programme JARPA II et d’autres organismes de
                     recherche, ce qu’il aurait été, selon la Cour, « permis d’escompter » — mais
                     on est encore ici dans une critique de la manière de conduire la recherche
                     plutôt que dans une contestation convaincante de son caractère scientifique.
                        46. Même ajoutés les uns aux autres, les griefs que la Cour adresse au
                     Japon sont très loin de permettre de conclure, selon moi, que le pro-
                     gramme JARPA II n’a pas été conçu et mis en œuvre « en vue de
                     recherches scientifiques » au sens du paragraphe 1 de l’article VIII de la
                     convention, ce qui est la conclusion que tire la Cour au paragraphe 227.
                        Et ce, pour deux raisons essentielles : les doutes ne sont pas des preuves ;
                     les défauts méthodologiques dans la conception d’un programme scienti-
                     fique ne lui retirent pas son caractère scientifique, et ne lui impriment pas
                     une finalité commerciale.

                     112




8 CIJ1062.indb 352                                                                                         18/05/15 09:29

                     335 	chasse à la baleine dans l’antarctique (op. diss. abraham)

                        47. Je regrette d’autant plus le parti que la Cour a choisi de prendre
                     que, ce faisant, elle a négligé l’apport aux débats, selon moi remarquable,
                     de l’expert cité par le Japon, le professeur norvégien de renommée inter-
                     nationale Lars Walløe. Ce dernier a démontré son indépendance d’esprit
                     en critiquant, devant la Cour, certains des aspects, cependant mineurs, du
                     programme JARPA II — l’arrêt d’ailleurs en tire argument contre le
                     défendeur à plusieurs reprises. Cela ne rend que plus crédible, à mon avis,
                     l’ensemble de sa déposition. Or, le professeur Walløe a affirmé que « les
                     deux programmes JARPA et JARPA II ont fourni des informations pré-
                     cieuses aux fins de la mise en œuvre de la RMP (la procédure de gestion
                     revisée, outil de gestion des stocks de baleines utilisé par la commission
                     baleinière internationale) dans sa version actuelle ou d’éventuelles amélio-
                     rations de cette procédure » et que « ces programmes apportent des infor-
                     mations capitales sur les évolutions qui s’opèrent actuellement dans
                     l’écosystème de l’Antarctique ».
                        En ce qui concerne la taille des échantillons, le professeur Walløe a
                     indiqué, lors des audiences, qu’il ignorait comment les scientifiques japo-
                     nais avaient procédé exactement, mais que, ayant fait ses propres calculs
                     pour déterminer, entre autres, la taille des échantillons nécessaire pour
                     observer des changements relatifs à l’âge et la maturité sexuelle — para-
                     mètres particulièrement intéressants — sur une période de six ans, il a
                     constaté « que le nombre de baleines nécessaires pour pouvoir observer
                     un changement était de l’ordre de 900 ».
                        48. Je n’ignore pas que le professeur Walløe étant un expert cité par
                     l’une des Parties, la Cour ne pouvait pas tenir pour vraies, sans autre
                     examen, toutes ses déclarations, alors même que d’autres experts, cités
                     par la Partie adverse, exprimaient des avis différents.
                        Mais je pense que le fait qu’un homme de science de cette réputation
                     exprime sans ambages son appréciation positive quant à l’intérêt scienti-
                     fique des recherches conduites dans le cadre de JARPA II et quant au
                     caractère raisonnable des tailles d’échantillon fixées (sauf, a‑t‑il dit, pour
                     l’espèce des rorquals communs dont le nombre de captures prévues était
                     trop faible pour donner des résultats significatifs) aurait dû peser grande-
                     ment dans le jugement porté par la Cour sur la nature même de JARPA II.
                        Tel aurait été certainement le cas si la Cour, au lieu d’essayer de tenir
                     le rôle d’une sorte de comité scientifique recherchant dans le détail ce qui,
                     dans le programme JARPA II, pourrait être considéré comme un défaut
                     ou une lacune dans sa conception ou sa mise en œuvre, s’était bornée à
                     répondre à la seule question de savoir si les activités en cause étaient
                     menées en vue de recherches scientifiques — que celles‑ci soient excellem-
                     ment ou imparfaitement conçues — et si elle n’avait pas appliqué au
                     défendeur, de manière sous‑jacente, un préjugé défavorable.

                                                                    (Signé) Ronny Abraham.




                     113




8 CIJ1062.indb 354                                                                                    18/05/15 09:29

